DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Ex Parte Quayle
	The ‘Response to Ex Parte Quayle’, filed on 14 June 2021, has been ENTERED and the allegations/arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 1-28 are canceled.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The most relevantly identified reference is Voordeckers et al. (Adaptation to High Ethanol Reveals Complex Evolutionary Pathways. 06 November 2015. PLOS Genetics. Vol. 11, No. 11, pages 1-31; see ‘Information Disclosure Statement’, filed on 22 February 2018; herein “Voordeckers 2015”) as a relevant reference.  Voordeckers 2015 describes a Saccharomyces spp. comprising a MEX67 allele having a G to A mutation at a position relative to position of 456 of SEQ ID NO: 1 (i.e., G456A) (Abstract; page 14, 2nd full paragraph; page 25, 2nd and 3rd full paragraphs; and Table 2; Fig. 8).  However, Voordeckers 2015 is inapplicable as a prior art reference because its publication date, 06 November 2015, is after that of the earliest effective filing date of the instant application, 03 September 2015.
In view of the amendments to the claims along with the allegations/arguments presented in the ‘Amendment A’, filed on 27 January 2021, all grounds of rejection in the ‘Non-Final Office Action’, mailed on 27 October 2020, have been overcome.  No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein. 
Therefore, claims 29-34 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636